Title: To Alexander Hamilton from Thomas Burk, 12 November 1799
From: Burk, Thomas
To: Hamilton, Alexander


          
            Genl. Hamilton
            Sir,
            Camp near Harpers Ferry Novr. 12th. 99
          
          I have taken the liberty of troubleing you with a few lines—As their is now a vacancy in our Regiment—I only beg the favour of you to say something of me to the Secretary of War—refer him (if you think propper) to my Letters of recommendation—which were inclosed to you by Colo. Parker—I have been in the Service of my Country for four years And find a Military life more Congenial with my disposition than any other—
          Pardon the liberty I have taken of writing you on this occation—But I am in hopes my situation will plad my excuse—Which is truly unpleasant having no Command You pleas take the above into Consideration And act as you may think propper.
          I am D. Sir With real Esteem your Most obt. And very Hobl. Sert.
          
            Thomas Burk
          
        